Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Keun Hee Lee
d/b/a Sun Market,

Respondent.
Docket No. C-13-171
FDA Docket No. FDA-2012-H-1194
Decision No. CR2693

Date: January 22, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for To
Respondent that al

bacco Products (CTP) filed an administrative complaint against
leges facts and legal authority sufficient to justify the

imposition of a $250 civil money penalty. Respondent did not timely answer the

complaint, nor di

Respondent request an extension of time within which to file an

answer. Therefore, I enter a default judgment against Respondent, Keun Hee Lee

d/b/a Sun Market,

and assess a civil money penalty of $250.

CTP began this case by serving a complaint on Respondent and filing a copy of

the complaint wit

the Food and Drug Administration’s (FDA) Division of

Dockets Management. The complaint alleges that Respondent impermissibly sold
tobacco products to a minor on two separate occasions and failed to verify the age

of the purchaser t!

rough photographic identification on one occasion, thereby

violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of
$250 for these three violations.

On December 14, 2012, CTP served the complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could issue an initial
decision ordering Respondent to pay the full amount of the proposed penalty,
pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or
timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue a default judgment and impose a civil money
penalty. Accordingly, I must determine whether the allegations in the complaint
establish violations of the Act.

Specifically, CTP alleges that:

Respondent owns Sun Market, an establishment that sells tobacco products
and is located at 11101 West Buckeye Road, Cashion, Arizona 85329.

On January 4, 2012, an FDA-commissioned inspector performed an
inspection of Sun Market and noted two violations. First, the inspector
observed the “[s]ale of cigarettes or smokeless tobacco to a person younger
than 18 years of age, in violation of 21 C.F.R. § 1140.14(a)[.]” Complaint
49.a. The inspector also observed the “[fJailure to verify by means of
photographic identification, containing the bearer’s date of birth, that no
person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age, as required by 21 C.F.R. § 1140.14(b)(1).” Complaint { 9.b.

CTP then issued a warning letter to Sun Market on March 1, 2012,
informing Respondent of the violations that the FDA-commissioned
inspector had observed on January 4, 2012. The letter advised that it was
not intended to provide an exhaustive list of violations and that the failure
to correct violations could result in the imposition of a civil money penalty
or other regulatory action. Moreover, the letter informed that Sun Market
maintained the responsibility to ensure that it complied with the law.

On March 11, 2012, Respondent replied to CTP’s warning letter in writing
and through representatives. Respondent “apologized for the sale and
stated the establishment would check identification with the sale of every
tobacco product.” Complaint § 10.

e Pursuant to a two-part inspection performed on May 31, and June 8, 2012,
FDA-commissioned inspectors noted that “a person younger than 18 years
of age was able to purchase a package of Marlboro cigarettes on May 31,
2012, at approximately 12:16 PM[,]” in violation of 21 C.F.R. §
1140.14(a). Complaint § 1.

Taking these facts as true, I must find pursuant to 21 C.F.R. § 17.11(a) that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b).
The regulations prohibit the sale of cigarettes or smokeless tobacco to any person
younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations also
require a retailer to “verify by means of photographic identification containing the
bearer’s date of birth that no person purchasing the product is younger than 18
years of age[,]” 21 C.F.R. § 1140.14(b)(1), though “[n]Jo such verification is
required for any person over the age of 26[,]” 21 C.F.R. § 1140.14(b)(2).

Here, Respondent sold tobacco products to a minor on two separate occasions and
failed to verify the age of the purchaser on one of those occasions in violation of
the foregoing regulations. Respondent’s actions and omission constitute violations
of law for which a civil money penalty is merited. The regulations require the
imposition of a civil money penalty in the amount that is either the maximum
provided for by law or the amount sought in the complaint, whichever is smaller.
21 C.F.R. § 17.11(a)(1)-(2). Respondent has committed three violations within a
24-month period, the maximum penalty for which is $500. 21 C.F.R. § 17.2;
Guidance for FDA and Tobacco Retailers, Civil Money Penalties and No-
Tobacco-Sale Orders For Tobacco Retailers (Revised), November 2012,
(available at
http://www.fda.gov/downloads/TobaccoProducts/GuidanceCompliance
RegulatoryInformation/UCM252955.pdf). CTP, however, has requested a civil
money penalty in the amount of $250, which is the maximum penalty for the
second violation committed within a 12-month period. Therefore, I impose a civil
money penalty in the amount of $250.

/s/
Steven T. Kessel
Administrative Law Judge

